                                                                                                FU:IJ
                                                                               y~S.[Wi] :_ T COURT
                                                                            0/ .....''''''or ( -
                                                                              •••
                                                                                    i
                                                                                    I   j,,-,
                                                                                                       l"
                                                                                                1...'. I;.
                                                                                                              •    •
                                                                                                             ,I ~.F.   0
JTM, USAO#2019R00503

                                                                            20/9 AUG' 3 Ali /I: 47
                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND                      Cl.~ ;i.<'S rOFICE
                                                                                    Al U"'\LTlr'1'~~E
                                                                                          t       J(,
                                                                                                   j



 UNITED STATES OF AMERICA                              *                    By--------DEPUTy
                                                       *     CRIMINAL     NO. ELH-19-0349
          v.                                           *
                                                       *     (Escape, 18 U.S.c. ~ 751(a»
 MARK DARNELL PEEPLES,                                 *
                                                       *
                             Defendant                 *
                                                       *
                                                   *******
                                         SUPERSEDING   INFORMATION

         The United States for the District of Maryland charges that:

         On or about August 22, 20 IS, in the District of Maryland, the defendant,

                                         MARK DARNELL PEEPLES,

did knowingly escape from custody at the Volunteers of America in Baltimore, Maryland, a

residential re-entry program, an institutional facility in which he was lawfully confined at the

direction of the Attomey General by virtue of a judgment and commitment of the United States

District Court for the District of Maryland (Northem Division) upon convictions for the

commission of Conspiracy to Commit Bank Fraud, in violation of Title IS United States Code,

Section 1349, and Aggravated Identity Theft, in violation of Title IS United States Code, Section

102SA.

IS U.S.c.    S 751     (a)




~
Date                                              R~:t.t~RHvv
                                                  UNITED STATES ATTORNEY
                                                                           b~
